—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered May 20, 1993, which denied defendants’ motion to dismiss the defamation cause of action alleged in plaintiffs’ third amended complaint, unanimously affirmed, with costs.
The third amended complaint’s cause of action for defamation is not time barred since it merely expands upon and relates back to the defamation claims made in the first, timely amended complaint (CPLR 203 [f]; see, Kaplan v K. Ginsburg, Inc., 8 AD2d 726). Moreover, the defamation causes of action were pleaded with sufficient specificity (CPLR 3016 [a]).
We have considered all other issues and find them to be meritless. Concur — Rosenberger, J. P., Asch, Rubin, Williams and Tom, JJ.